The opinion of the Court was delivered by
Sergeant, J.
None of the errors assigned are sufficient to reverse-the judgment rendered for the plaintiff in the Court below.
First error. Not only was the former suit on which judgment was rendered against Solomon Allen, the defendant, brought against him as one of the acceptors of the bill, whereas the present suit is against him as one of the drawers, but the former suit was against a different firm from that which,is sued in the present instance. The drawers of the bill who are now,sued, are Solomon Allen, Moses Allen and William Clark, junior; the acceptors against whom the former judgment was rendered, are Solomon Allen, Moses Allen and Charles Clark. The parties therefore are different, the suits could not be consolidated, nor can the judgment against'the one be considered as concluding an action against the other. It is common to sue the respective parties to a bill in different actions, though there can be but one satisfaction; and the plaintiff' could not in the former suit recover satisfaction of the damages for the return of the bill unpaid and protested, but merely the principal and interest and costs. The- doctrine is stated by Mr. Chitty in the last edition of his Treatise on Bills of Exchange, p. 570. . “ Whenever the holder of a bill, &c. has a remedy against several parties to it, he may commence and proceed in several actions against each of the parties at the same time; and an action commenced against one will not preclude any remedy against the others; but as the different persons liable on the bill are debtors to the holder in respect of the same debt, satisfaction ’ by any one will discharge the others from liability as to the principal sum due on the bill; and if the holder *425reject an offer by.a drawer or endorser of a bill'to pay debt and costs of the action against him, the Court will make an order to restrain the holder from taking out execution: though if the money be paid pending several actions against' the other parties to the bill, the plaintiff may without reserving any part of the principal money, proceed in an action for recovery of costs.” And he cites Wise v. Prowse, (9 Price, 393,) which is a case much resembling the present. There a party was sued jointly with others as drawers, and separately as acceptor of a bill, and the Court considered him liable in the two characters,, which could not be comprised in the same declaration, and that the plaintiff was entitled to the respective remedies.'.
' Second error. The plaintiff for the same reasons was not bound to surrender the bill on- tender of the amount of the judgment in the former suit with interest and costs; because it was not a satisfaction of all he was entitled to claim upon the bill. The condition annexed to the tender, that the plaintiff should surrender the bill, was unwarranted : it was his till the damages were paid in addition. The defendant could only claim a.discharge from the judgment in the former suit.
Third error. We think the plaintiff was clearly entitled to the damages given by the law of the state of Louisiana of 1805, which was in force when the bill was drawn, the 2d of March, .1837, and when it was accepted, the 20th of March, 1837, at New York, and when it was protested, the 22d of May, 1837. The law of 1805, continued in .force till the 7th of March, 1838, when it was superseded by the new law then passed. The latter law no doubt controls subsequent cases, but it does not repeal the former law either expressly or impliedly. That still constitutes the rule as to all cases falling within its provisions which occurred prior to the 7th of March,-1838; and this is one of that description.
Fourth error. This is not such a penal law' as the Courts of another state will refuse to execute. It is principally a remedial law, for the redress of the party injured. It aims chiefly at compensating the holder for the inconvenience and loss he is put to in consequence of the rashness or bad faith of one who sells a bill of exchange on a person abroad, without having funds in his hands to honour it. This is a-just and equitable provision, necessary in commercial communities to guard the interests'of innocent individuals, and to secure good faith in commercial transactions. It is -such a foreign law as the Courts of this state will execute. In the case of Hazlehurst v. Kean’s Administrators, (4 Yeates, 19,) this principle is recognised. The Court say, the leoc. loci must govern in cases of this nature. The parties must be supposed to have in contemplation the law of the place where the. contract is made, and it necessarily forms part of the contract. On. bonds executed in Ireland, where *426the legal interest is six per cent., the English Courts uniformly allow Irish interest. The same rule holds as to bonds in India, and bills of exchange drawn in different parts of Europe.
Judgment affirmed.